          Case 2:18-cv-03229-PBT Document 21 Filed 03/08/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    DIANA LOMORO,                                      :
                                                       :
           Plaintiff,                                  :
                                                       :         CIVIL ACTION
           v.                                          :
                                                       :         NO. 18-3229
    DAILY NEWS, L.P.,                                  :
                                                       :
                                                       :
           Defendant.                                  :

                                               ORDER

        AND NOW, this ___8th______ day of March, 2019, upon consideration of Defendant

Daily News, L.P’s (“Defendant”) Motion to Dismiss (“Motion”) (Doc. 15), Plaintiff Diana

Lomoro’s (“Plaintiff”) response thereto (Doc. 16), and Defendant’s Sur-Reply (Doc. 20), IT IS

HEREBY ORDERED AND DECREED that Defendant’s Motion is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff’s Amended Complaint (Doc. 14) against

Defendant is DISMISSED WITH PREJUDICE. i



                                                                BY THE COURT:


                                                                /s/ Petrese B. Tucker
                                                                ____________________________
                                                                Hon. Petrese B. Tucker, U.S.D.J.


i
        Under New Jersey law, to establish a defamation claim regarding a matter of public
concern, a private plaintiff must prove: (1) a false and defamatory statement; (2) communication
of the statement to a third party; and (3) actual malice on the part of the publisher. Lee v. TMZ
Prods Inc, 710 F. App’x. 551, 559–60 (3d Cir. 2017) (non-precedential). “To meet the actual
malice standard, a plaintiff must plead ‘that the publisher knew the statement[s] to be false or
acted in reckless disregard of [their] truth or falsity.’” Id. Here, Plaintiff has failed to plead actual
malice on the part of the Defendant with respect to her defamation and false light claim.
Durando v. Nutley Sun, 37 A.3d 449, 458 (N.J. 2012) (explaining that actual malice is an
element of false light claims). This failure requires dismissal of Plaintiff’s claims.
